Citation Nr: 1634607	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  12-13 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from September 1971 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for PTSD.

In light of the various psychiatric diagnoses in the record, the Board has recharacterized the claim as service connection for an acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDING OF FACT

PTSD has been diagnosed as etiologically related to a verified stressor in service, and depression and social phobia have been identified as components of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD with depression and social phobia have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304 (f) that are similar, but nonetheless separate, from those for establishing entitlement to service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD, in particular, requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and the in-service stressor.  38 C.F.R. §§ 3.304 (f) and 4.125.

With respect to element (1), a current disability, the Veteran has diagnoses of PTSD from at least three private physicians, including Dr. S.A. (May 2011 and prior), Dr. E.M.T. (December 2012), and Dr. M.L.C. (June 2016).  VA examinations in April 2010 and July 2014 specifically found that PTSD was not present.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the two VA examinations, and the December 2012 and June 2016 private evaluations, are all based on a history obtained from the Veteran, a review of the relevant claims file documentation, and an examination of the Veteran.  These evaluations provide extensive rationales for their conclusions regarding the diagnoses rendered.  There is no indication that any one opinion is substantially more probative than another, and the Board finds that the evidence is at least in equipoise as to whether the Veteran currently has PTSD.  Therefore, resolving any doubts in his favor, a current PTSD disability has been established.

With respect to element (2) for service connection for PTSD, credible evidence of a claimed in-service stressor, the Veteran has reported several stressors, including being exposed to rocket attacks while serving in Vietnam.  These attacks have been confirmed in December 2009 correspondence from U.S. Army Intelligence and Security Command.  Therefore, that element has also been established.

Finally, as to element (3), a link between the verified stressor and the current condition, the opinions of Dr. S.A. and Dr. M.L.C. both specifically attribute the Veteran's PTSD, at least in part, to the rocket attacks he was exposed to during service.  Therefore, element (3) has also been established.

As all three elements for service connection for PTSD have been met, a grant of service connection for that condition is warranted.

Notably, the Veteran was also diagnosed by VA examiners with social phobia and depression.  However, the May 2011 opinion of Dr. S.A. stated that these were conditions associated with PTSD.  Therefore, a grant of PTSD with depression and social phobia is appropriate in this case.


ORDER

Service connection for PTSD with depression and social phobia is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


